Citation Nr: 0512027	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-34 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to July 
1974.  The veteran died on June [redacted], 2003.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant appears to contend, in essence, that she is the 
veteran's surviving spouse for the purpose of entitlement to 
DIC benefits.  She asserts that, since she lived with the 
veteran for many years prior to their ceremonial marriage on 
May 31, 2003, she is entitled to be recognized as his 
surviving spouse.  She has essentially asserted that she had 
a "deemed valid" marriage to the veteran prior to their 
ceremonial marriage.  See 38 U.S.C.A. § 103(a) (West 2002); 
38 C.F.R. § 3.52 (2002); VAOPGCPREC 58-91.

Evidence in the veteran's claims file shows that the veteran 
and the appellant were married on May 31, 2003.  The 
appellant died on June [redacted], 2003, of lung cancer with brain 
metatases.  Approximate time from onset of illness to death 
was noted on the veteran's death certificate as being 
approximately three years.

Certain VA death benefits, including DIC, are payable to a 
veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541 
(2002).

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and DIC - none here applicable.) 38 C.F.R. 
§ 3.54 (2004).

Clearly, the appellant was not married to the veteran for a 
year prior to the veteran's death.  However, the appellant is 
contending that, while she did not marry the veteran until 
very shortly before his death, she felt she had been in a 
common law marriage with him for many years.  In support of 
this claim she has submitted statements from several friends 
and neighbors of hers and the veteran's, who indicated that 
they recalled the veteran and appellant living together for 
many years.

In this regard, the Board notes that West Virginia, the state 
in which the veteran and the appellant were married and 
resided, does not recognize common law marriages as valid.  
See W. Va. Code § 48-2-101 (2004), W. Va. Code § 48-1-5 
(2004). 

However, where an attempted marriage (common-law) is invalid 
by reason of legal impediment, VA regulations allow for 
certain attempted marriages to be nevertheless "deemed valid" 
if specific legal requirements are met.  

Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  

The appellant has indicated in her substantive appeal that 
she did not realize that West Virginia did not recognize 
common law marriage. In order to give the appellant all due 
consideration under the law, the Board finds that more 
development must be undertaken on this case, specifically to 
determine whether the appellant felt she had a common law 
marriage to the veteran, before a decision may be rendered.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and ask her to, explain that if she 
believed she had a valid common law 
marriage to the veteran, the rationale 
behind marrying the veteran formally 
shortly before his death.  

She should also be given the opportunity 
to submit additional evidence, which 
indicates the status of a husband and 
wife relationship between the claimant 
and the veteran prior to the ceremonial 
marriage.  The RO should inform her of 
the types of documentation desirable, to 
include bank statements, bills, and 
credit card accounts.  

2.  The RO should re-adjudicate the issue 
in appellate status.  If the decision 
remains adverse to the claimant, she and 
her representative should be furnished 
with a supplemental statement of the case 
and an appropriate period of time within 
which to respond. Thereafter, the case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




